DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Jay on October 27, 2021.
The application has been amended as follows: 
Claim 32, line 4, change “passiviation” to “passivation”.
Claim 33, line 5, change “passiviation” to “passivation”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 10, 11, 13, 14, 17, 20-22, 24-27 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including melting a solid lithium target to form a molten lithium target; agitating the molten lithium target_by creating a magnetohydrodynamic effect in the molten lithium target; vaporizing at least part of the agitated molten lithium target to form vaporised material; and condensing the vaporised material on a substrate to form a lithium coating.

Claim 33 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including forming a lithium coating on a substrate, the
method comprising: melting a solid lithium target comprising a passivation layer to form a
molten lithium target; agitating the molten lithium target by creating a magnetohydrodynamic effect therein with a magnetron operating in a pulsed mode to at least partly disperse the passivation layer within the molten lithium target; vaporising at least part of the agitated molten lithium target to form vaporised material by magnetron sputtering with the magnetron in a pulsed mode; and condensing the vaporised material on a substrate to form a lithium coating.
	The closest prior art of record does not suggest the agitation via the magnetohydrodynamic effect for deposition a lithium coating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
October 26, 2021